Citation Nr: 1757944	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-24 709	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent, prior to April 24, 2012, and from August 1, 2012, for incomplete subluxation cervical spine with degenerative disc and facet disease with intermittent left radiculopathy.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from April 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran initially requested a Board hearing in September 2011 on his VA Form 9, and such hearing was scheduled for August 2014.  He failed to appear for the August 2014 hearing, but showed good cause.  Thus a hearing was rescheduled for January 2016.  However, the Veteran failed to appear for the rescheduled hearing. Moreover, he did not thereafter show good cause for not appearing under such circumstances that a timely request for postponement was impossible.  Therefore, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2017).

In an August 2011 decision, the RO reduced the Veteran's evaluation for service connected for incomplete subluxation cervical spine with degenerative disc and facet disease with intermittent left radiculopathy from 40 percent to 20 percent effective December 2011.  In a November 2013 decision, the RO increased the Veteran's claim back to 40 percent from 20 percent effective the date of the prior decrease (December 2011).  Since there is no net harmful effect to the Veteran from the RO's decrease, a discussion of the propriety of the reduction is not warranted. 

When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, for purposes of this appeal, the Veteran was granted a temporary total (i.e., 100 percent) rating for convalescence purposes related to his spine disability from April 24, 2012 to July 30, 2012.  See 38 C.F.R. § 4.30; see also November 2013 Rating Decision.  Therefore, only the periods during which the Veteran's spine disability was less than totally disabling are under consideration and before the Board at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board's review of the claims file reveals that additional development of the Veteran's claim for his incomplete subluxation cervical spine with degenerative disc and facet disease with intermittent left radiculopathy is warranted. 

The record reflects that the Veteran was last afforded a VA examination in March 2013.  A more recent examination is needed in order to determine the current severity of the Veteran's service-connected disability.  Additionally, the claims file does not contain any additional treatment records for this disability beyond this VA examination.

As stated in the November 2011 letter from a VA physician, the Veteran suffers from intervertebral disc disorder/syndrome of the cervical and lumbar spine.  His medical records show he suffers with incapacitating episodes leaving him bedridden for days.  This was not addressed in his March 2013 examination.  Moreover, the Veteran maintains that his cervical spine condition has worsened.  See November 2017 Appellate Brief. 

In light of the inadequacy of the Veteran's March 2013 examination, the Board finds the examination is insufficient.  Furthermore, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating incomplete subluxation cervical spine with degenerative disc and facet disease with intermittent left radiculopathy including incapacitating episodes is needed.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the North Texas Health Care System from September 13, 2011 to present.  All obtained records should be associated with the evidentiary record. 

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected subluxation cervical spine with degenerative disc and facet disease with left radiculopathy.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is to address the November 2011 letter and its indications that the Veteran suffers from intervertebral disc disorder/syndrome of the cervical and lumbar spine.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



